The deputy commissioner was asked to approve this compromise and to enter an award on the same.
I, therefore, find and determine that the petitioner, in accordance with the compromise, is entitled to compensation for temporary disability for a period of eight (8) weeks, and compensation for permanent disability for a period of one week and a half based upon five per cent, of disability of -the foot, the compensation rate being fourteen dollars and eighty-five cents ($14.85) per week.
Harry J. Coas,

Deputy Commissioner.